DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of preliminary amendment canceling claims 21-29 dated 07 February 2020. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
No claim to an application for domestic benefit. 
Foreign Priority
Receipt is acknowledged of certified copies of papers (i.e., application number 10-2019-0070864, filed in Republic of Korea on 06/14/2019) required by 37 CFR 1.55 as electronically retrieved 03/08/02020.
Information Disclosure Statement
The information disclosure statement submitted on 02/07/2020 was filed before first Office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered. 



Specification
The disclosure is objected to because of the following minor typographical informality: Specification, page 15, paragraph 0072 in last sentence of paragraph there is an extraneous comma that should be deleted.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11-15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 is indefinite by being unclear in reciting, “wherein the thermally decomposable patterns are removed in the baking of the SOH composite” (bolded for emphasis) such that it is unclear if this is the same step as parent claim 1 of, “removing the thermally decomposable patterns by a heating method” OR is this a separate step. For purpose of examination on the merits the aforementioned claim 3 limitation is the step of removing in parent claim 1. 
 	Claim 11 is indefinite by lack of antecedent basis in reciting at end of claim, “the interconnection patterns” such that no previous interconnection pattern in defined or 
	Claims 12-15 do not alleviate the indefiniteness from parent claim 11 and are rejected for incorporating the indefiniteness from claim 11. 
	Claim 12 further expressly mentions interconnection patterns thereby also being indefinite for same reasons as parent claim 11. 
	Claim 19 is indefinite by being ambiguous by stating two different temperatures for the same removal step of removing the thermally decomposable pattern. This is confusing. For purpose of examination on the merits only one temperature is considered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 2020/0020523 A1 to Kikuchi et al. (“Kikuchi”).
	Regarding independent claim 1, Kikuchi teaches a method of manufacturing a semiconductor device (i.e., as per paragraphs 0063 and 0003 and 0019: purpose of the method is for forming a semiconductor device), the method comprising:

forming thermally decomposable patterns 320 (“thermal decomposition layer”; Figures 3A-3E) spaced apart from each other (see Figures 3B-3D) on the etch target layer 330;
forming a first mask pattern 355/360 (“spacer material layer” and “oxide spacers”, respectively; see paragraphs 0043-0045) covering sidewalls (see Figures 3C-3D) of the thermally decomposable patterns 320; and
removing the thermally decomposable patterns 320 by a heating method (see Figure 3D-3E and paragraph 0045; “Because the cores 350 are formed of the thermal decomposition material 320 as shown in FIG. 3D, the cores 350 can then be pulled by a thermal treatment such as a low temperature anneal (e.g., from 100 to 450 degrees Celsius). As one example, the low temperature anneal can be performed using a heated plate. By carrying out thermal treatment after etch back to leave only the oxide spacers 360, the depolymerizable thermal decomposition material is removed without requiring an etch process which can lead to gouging. Because there is no need to perform subsequent etch processes for the mandrel pull, such as plasma etch processes (e.g., RIE process), gouging in underlying layers within gap portions are reduced or suppressed. By using the thermal decomposition material 320 for the cores 350, a 
Regarding claim 6, Kikuchi teaches wherein the forming the first mask pattern 360 comprises:
forming a first mask layer 355 conformally (see Figure 3C) covering the thermally decomposable patterns 320; and
performing an anisotropic etching process (see Figure 3D and paragraph 0044; there is an etch process such that 360 is narrow at the top and thick at the bottom. As such, this is anisotropic in totality because the etch rate in one direction is different than another direction) on the first mask layer 355,
wherein a width of an upper portion of the first mask pattern 360 is less than a width of a lower portion of the first mask pattern 360 (see Figure 3D and paragraph 0044; there is an etch process such that 360 is narrow at the top and thick at the bottom. As such, this is anisotropic in totality because the etch rate in one direction is different than another direction).
Regarding claim 7, Kikuchi teaches wherein the forming the thermally decomposable patterns 320 comprises:
forming a thermally decomposable layer 320 (see Figure 3A) by reacting a first monomer and a second monomer (i.e., as per paragraphs 0022 and 0023 there is monomer. As suggested in present application the first and second monomers may be the same, as such paragraph 0022 appears to teach this limitation. Paragraph 0023 with respect to polyurea appears to be made of two monomers of isocyanates and amines) on the etch target layer 330;

etching the thermally decomposable layer (see Figure 3B and paragraph 0042: there is etching of 310 and 320) using the second mask patterns 310 as etch masks (i.e., as per Figure 3B: 310 is etched before 310 and therefore is a mask for 320).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 9, 10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,461,003 to Havemann et al. (“Havemann”) in view of US 2011/0198757 A1 to Su et al. (“Su”).
Regarding independent claim 8, Havemann teaches method of manufacturing a semiconductor device, the method comprising:
forming conductive patterns 16 (“metal leads”; Figure 1A; column 5, lines 11-27) spaced apart from each other (see Figure 1A) on a substrate 12 (“substrate”; Figure 1A, column 5, lines 11-27);
forming a thermally decomposable layer 18 (“disposable solid layer”; Figure 1B; see column 5, lines 28-67: there is an embodiment where number 18 is only polymer. There is another embodiment such number 18 is vaporized at high temperatures) filling a space between (see Figure 1B) the conductive patterns 16 and covering (see Figure 1B) the conductive patterns 16;
forming a thermally decomposable pattern 18 by removing an upper portion (see Figure 1C: number 18 is below 16 thereby exposing sidewalls of 16. Refer to column 5, lines 47-67)1 of the thermally decomposable layer 18, the thermally decomposable pattern 18 partially filling the space between (see Figure 1C) the conductive patterns 16 and exposing upper sidewalls (see Figure 1C) of the conductive patterns 16;
forming a first capping layer 20 (“porous dielectric layer”; Figure 1D; column 5, lines 34-67) covering the conductive patterns 16 and the thermally decomposable pattern 18;
removing (see column 5, lines 45-67) the thermally decomposable pattern 18 to form a first gap 22 (“air gaps”; Figure 1E; column 5, lines 45-67) region exposing lower sidewalls (see Figure 1E) of the conductive patterns 16; and

In the instant case Havemann teaches of layer 20 covering the conductive patters 16 and the disposable layer 18 such that layer 20 has a changing thickness and is not conformal. 
Su teaches in Figure 3E to Figure 3F (see paragraphs 0028 and 0029) of a conformal dielectric capping layer 340 that is over the thermal decomposable polymer or thermal-degradable polymer 332 and also over the metal layer 312/316 for the purpose of making air gaps as per Figure 3F.    
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Su’s invention with Havemann’s invention would have been beneficial as best stated by Su in paragraphs 0028-0029, in order to recognize that forming of capping layer should be done at a specific temperature that does not cause early decomposition of the thermal decomposable layer.   
Regarding claim 9, Havemann in combination with Su make obvious wherein the first capping layer is thinner than the second capping layer (with respect to Su: it is shown in Figure 2 that the dielectric capping layer 238 which is very thin is covered by a thicker dielectric layer 240 for the purpose of making further interconnects etc….)2.
Regarding claim 10, Havemann in combination with Su make obvious removing the first and second capping layers (as per Figure 2 of Su and paragraphs 0022-0024: 
forming upper conductive patterns (i.e., the conductive plugs 231 and 241) in contact with the conductive patterns 232.
	Regarding claim 17, Havemann in combination with Su make obvious wherein
the removing the thermally decomposable pattern is performed at a first temperature; and the forming of the first capping layer is performed at a second temperature, the second temperature is lower than the first temperature (i.e., as already mentioned, supra: Su teaches in paragraphs 0027-0029: the formation of 340 should be done at such a temperature so that the thermally decomposable layer 332 does not decompose early. As such the claimed lower temperature and higher temperature is prima facie obvious).
Regarding claim 18, Havemann in combination with Su make obvious wherein
the removing the thermally decomposable pattern is performed at a first temperature; and the forming of the thermally decomposable layer is performed at a second temperature, the second temperature is lower than the first temperature (as made clear in Su paragraphs 0027-0029 the formation of the thermally decomposable layer 332 necessarily has to be done at a lower temperature than the thermal decomposition removal temperature in order that the thermally decomposable layer first forms as opposed to being removed at the same time as forming).
Regarding claim 19, Havemann in combination with Su make obvious wherein the removing the thermally decomposable pattern 332 is performed at a first temperature; and the removing of the thermally decomposable pattern 332 is performed supra this claim limitation does not make sense and as such there is one temperature for removal of the thermal decomposable layer).
Regarding claim 20, Havemann in combination with Su makes obvious wherein a porosity of the first capping layer is greater than a porosity of the second capping layer (Havemann teaches that the first capping layer 20 is porous while the second capping layer 24 is non-porous).
Allowable Subject Matter
Claims 2, 4, 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 2 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest in combination with the other claimed elements of claim 2, wherein the forming the first mask pattern fills a space between the thermally decomposable patterns and covers top surfaces of the thermally decomposable patterns; and the method further comprising, removing an upper portion of the first mask pattern after the removing of the thermally decomposable patterns.
Claim 4 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest in combination with the other claimed elements of claim 4, forming a second mask layer on the etch target layer before the forming the thermally decomposable patterns, wherein the removing the thermally decomposable patterns comprises exposing a top surface of the second mask layer.
Claim 5 contains allowable subject matter, because it depends on the allowable subject matter of claim 4.

Claim 16 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest in combination with the other claimed elements of claim 16, wherein the forming of the thermally decomposable layer comprises: reacting a first monomer and a second monomer with each other to form a polymer, wherein the removing the upper portion of the thermally decomposable layer is performed by a first annealing process, and wherein the removing the thermally decomposable pattern is performed by a second annealing process.

Claims 3 and 11-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claim 3 contains allowable subject matter, because it depends on the allowable subject matter of claim 2. 

Claim 11 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest in combination with the other claimed elements of claim 11, forming word lines extending in a first direction and parallel to each other in the substrate; forming first dopant regions and second dopant regions, which are spaced apart from each other, in the substrate between the word lines; forming bit lines, which are electrically connected to the first dopant regions and extend in a second direction intersecting the first direction, on the substrate; and forming bit line contacts between the bit lines to electrically connect the second dopant regions to the interconnection patterns.
Claims 12-15 contain allowable subject matter, because they depend on the allowable subject matter of claim 11.
Conclusion
The art made of record and not relied upon is considered pertinent to Applicant's disclosure as listed on the current Notice of References Cited-892 Form.
Reference D teaches in Figures 2B-2C of spacers 160 covering sidewalls of thermally decomposable layer 220 wherein 220 is below the 160 spacer height and the upper parts of the 160 spacer height are etched.  	Reference E teaches in column 6, lines 46-56 that, “FIG. 3B shows disposable liquid 18 having a height of approximately 80% of the metal lead 16 height.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
19 January 2022
/John P. Dulka/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972) (Drawings and pictures can anticipate claims if they clearly show the structure which is claimed). See MPEP 2125. 
        2 In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972) (Drawings and pictures can anticipate claims if they clearly show the structure which is claimed). See MPEP 2125.